SUMMARY ORDER
Before us is an appeal from the district court’s order granting the Securities and Exchange Commission (SEC)’s motion for summary judgment, injunctive relief, disgorgement, and monetary damages, against defendants Carol C. Martino, CMA Noel, Ltd., Gerard Haryman, and JTM Ltd. in a civil enforcement action relating to various violations of federal securities laws. Defendant Carol Martino passed away during the course of proceedings before this Court. With the agreement of the parties, we hereby REMAND the case and the accompanying motion for substitution of parties to the district court to determine how the case should proceed in light of her death.